Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claims 1-15 of E. Kantzer et al., US 16/638,395 are pending and under examination and stand rejected.  

Effective Filing Date of the Instant Application

To to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  MPEP § 2163.05.  The effective filing date of a claimed invention is determined on a claim-by-claim basis.  MPEP § 2152.01; MPEP § 706.02VI.  Instant claims 1-15 are not entitled to the priority date of US 62/640,903 (Sep. 6, 2017) because they are not fully supported therein pursuant to § 112.  The instant claims all incorporate the independent claim 1 recitation of “a temperature of from about 150 to about 400°C” and “the mole ratio of water to cyclic alkylene urea moieties being in the range of from about 0.1 to about 20”.  The term “about” in this context is not supported by priority document EP 17186005.9 (2017).  The instant specification and claims add the subject matter respecting “about”, including a discussion of the interval of “interval of accuracy is ± 10%”.  Specification at page 23, [0015].  This subject matter is not present in priority document EP 17186005.9 (2017) or the corresponding International PCT Application WO 2019/030196 (2019).  In this respect, it is noted that in determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application.  MPEP § 2173.05(b)(III)(A).  As the term “about” is not mentioned in the priority document(s), it cannot support the subject instant claim recitations.  Accordingly, the effective filing date of all pending claims of the instant application is the filing date of the current claim set of February 11, 2020. 

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  

Subject Matter of the Instant Claims

Independent claim 1 (the only independent claim) reads:

1. A process for converting one or more cyclic ethylene ureas into corresponding ethylene amines and carbon dioxide, the process comprising: 

contacting water with one or more cyclic alkylene urea compounds comprising one or more cyclic alkylene urea moieties in a reaction vessel at a temperature of from about 150 to about 400 [Symbol font/0xB0]C, 

optionally in the presence of an amine compound selected from the group of primary amines, cyclic secondary amines and bicyclic tertiary amines, 

the mole ratio of water to cyclic alkylene urea moieties being in the range of from about 0.1 to about 20, wherein 

at least a portion of the cyclic alkylene urea moieties are converted to corresponding alkylenediamine moieties and carbon dioxide, 

removing carbon dioxide from the liquid reaction mixture in a stripping vessel by feeding a stripping fluid to the stripping vessel, and removing a carbon dioxide-containing stripping fluid.

The instant specification teaches that the “stripping fluid” can be either a liquid or a gas, and in one embodiment the “stripping fluid” is fed into the reactor/stripping vessel at a 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


In Example 1, the pressure was maintained at 30 bar and the “stripping fluid” (nitrogen) was allowed to flow through the reaction vessel and escape via a pressure regulator thereby removing the carbon dioxide byproduct.  The molar ratio of water/urea (based on 33% water and 33% DUTETA, and total reaction weight of 600 g) is 11 to 1.   Instant Example 2 was performed in the same manner except that the reaction mixture weight, molar ratios and nitrogen flow rate were different (molar ratio of water to urea was 5.5 to 1).  Specification at page 24.  Instant comparative 

Comparative Examples 3 (molar ratio of H2O to urea moieties was 53: 1) and 4 (molar ratio of H2O to urea moieties was 4:1) were performed without nitrogen flow and carbon dioxide removal (Example 3 performed under the conditions disclosed in US Patent 2,812,333) and resulted in no L-TETA formation.  


except that the molar ratio of H2O to urea moieties was 51: 1; summarized below:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The instant specification states that this example shows that the conditions (molar ratio of water to urea) of US 2,812,333 (1957) do not yield removal of urea groups even when CO2 is removed from the system.  Specification at page 24, [0100].  A similar effect is presented in instant Example 6, where the instant specification teaches that operation at water to urea moiety molar ratios of 4: 1, 10: 1, and 1:1 (Experiments 6.1-6.3, with the use of N2 as a “stripping fluid”) result in a substantial removal of urea groups with a good selectivity to L-TETA, whereas the presence of more water in Comparative Experiment 6.4 (H2O/U molar ratio is 50:1, also with N2 as a “stripping fluid”) leads to a lower selectivity for L-TETA and also to a lower removal rate.  

Instant Example 7-8 demonstrate the claimed process with conversion of UDETA to DETA with variations in molar ratios, temperature, and N2 flow rate, as summarized below.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Interpretation of the Claim 1 Term “cyclic alkylene urea compound”

The instant claims are broadly and reasonably interpreted as directed to conversion of one or more cyclic alkylene urea compounds comprising one or more cyclic alkylene urea moieties into corresponding ethylene amines and carbon dioxide.  See § 112 rejection below.  This requires interpretation of the term “cyclic alkylene urea compound”, particularly whether Applicant intends that the recited “alkylene” group may or may not comprise optional substituent(s).  

The instant specification defines “cyclic alkylene urea” as follows.  

The reaction mixture comprises one or more cyclic alkylene ureas. These are compounds comprising at least one occurrence of two nitrogen atoms connected by a carbonyl group and an alkylene group

Specification at page 23, [0025].  Certain “cyclic alkylene ureas” are depicted in instant Fig. 1 (all of which comprise unsubstituted “alkylene groups”).  The specification further discloses “Formula I”, wherein “A is on each occurrence independently selected from C1 to C3 alkylene units, optionally substituted by one or more C1 to C3 alkyl groups”, which “A” is again considered an unsubstituted “alkylene group”.  See specification at pages 23-24; see also claim 11.  The instant specification generally designates particular instances where a group is intended to be “substituted” or “unsubstituted”.  Specification at page 23.  These factors in combination with the plain meaning of “alkylene” mitigate towards an interpretation of “cyclic alkylene urea”, wherein the recited “alkylene” group may not comprise optional substituent(s).  




[0028] In embodiments, at least one A is an unsubstituted C2-C3 alkylene. In further embodiments, all A are selected from unsubstituted C2-C3 alkylene. In other embodiments, at least one A is an optionally substituted C2 alkylene, and in further embodiments all A are optionally substituted C2 alkylene. In other embodiments at least one A is an unsubstituted C2 alkylene, and in further embodiments all A are unsubstituted C2 alkylene.

Specification at page 23.  The above specification excerpt does indicate that in certain embodiments, the subject “alkylene” group (variable A) is intended to be optionally substituted.  Further, working Examples 5 and 7-8 (discussed above) are directed to “cyclic alkylene ureas” wherein the subject “alkylene” group comprises a substituent.  Still further, instant dependent claim 12 recites that variable “A” may comprise an optional substituent.  These factors mitigate towards an interpretation of “cyclic alkylene urea”, wherein the recited “alkylene” group may comprise optional substituent(s).  However, it is improper to import claim limitations from the specification.  MPEP § 2111.01.  That is, Applicant’s claims may be narrower than the disclosure.  

With respect to the recited “at least one occurrence of two nitrogen atoms” in the foregoing specification definition, Applicant does not designate (or limit) particular substituent groups for the “two nitrogen atoms”.  


unsubstituted “alkylene” groups:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


MPEP § 2111.01.  It is noted that under such interpretation instant claims 1-11, 14 and 15 do not encompass working Examples 5 and 7-8 directed to “cyclic alkylene ureas” wherein the subject “alkylene” group comprises a substituent.  However, instant claims 12 and 13 do encompass all working examples (see § 112(d) rejection below).  

Claim 13 Interpretation of the Term “UTETA (the ureas of triethylenetetramine)”

The claim 13 term “UTETA (the ureas of triethylenetetramine)”, wherein “ureas” is recited in plural, is broadly and reasonably interpreted consistent with Fig. 1 of the instant specification to be limited to only U1TETA and U2TETA as shown in Fig. 1 (and not encompassing any other cyclic ureas).  The other chemical terms listed in claim 13 are interpreted as limited to only the single urea compound recited/named in the parenthetical.  


Claim Objections

Parentheticals

Claims 4 and 6 are objected to for use of the following respective parentheticals in claims 4 and 6 “valve plates (ballast plates)” and “falling film (wetted wall) column”.  While Applicant may intend that the parenthetical phrase is merely a synonym, better form would be to amend to “valve plates or ballast plates” and “falling film or wetted wall column” to avoid confusion as to whether Applicant improperly intends preferences within the claim.  See MPEP § 2173.05(d).  

New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The failure to meet the written description requirement of 35 U.S.C. 112(a) commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a) each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. See MPEP § 216.05.  New matter may not be added to a U.S. national stage application. MPEP § 1895 (citing See 37 CFR 1.121(f)); see also, MPEP § 1891.01(a)(3). 

Instant claims 1-15 all incorporate the independent claim 1 recitation of “a temperature of from about 150 to about 400°C” and “the mole ratio of water to cyclic alkylene urea moieties being in the range of from about 0.1 to about 20”.  The term “about” in this context is not supported by the international application WO 2019/030196 A1 (2019).  The instant 

To expedite prosecution, Applicant is asked to consider and address all instances of new matter added upon entry into the National Stage, including amendments/changes to the specification that introduce new matter (which are improper).  For example, addition of subject matter respecting “about” to the specification upon entry into the National Stage is improper.  Furthermore, see recitation of “about” in instant claim 14.  

Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Lack of Antecedent Basis

Claims 12 and 13, dependent upon claim 1, are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claims upon which it depends, or for failing to include all the limitations of the claim(s) upon which it depends. See MPEP 2173.05(e); 608.01(n)(III).  Instant claims 12 and 13 encompass or recite “cyclic alkylene urea compounds” where the “alkylene” portion comprises a substituent; however independent claim 1 does not permit the “alkylene” portion to 

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

A decision on whether a claim is indefinite under 35 U.S.C. 112(b) requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.  MPEP § 2173.02.  

Inconsistent claim language

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for the claim 1 recitation of “cyclic ethylene ureas” and “ethylene amines” in the preamble, which is inconsistent with the recitations of “cyclic alkylene urea compounds”, “cyclic alkylene urea moieties” and “alkylenediamine moieties” in the claim body.  The preamble terms “cyclic ethylene ureas” and “ethylene amines” indicate urea compounds comprising an “ethylene” group (i.e., -CH2-CH2-”), whereas the term “alkylene” as further recited with respect to “cyclic alkylene urea compounds”, “cyclic alkylene urea moieties” and “alkylenediamine moieties” broadens the scope of “ethylene” to “alkylene” which means any bivalent alkyl group.  As such, it is unclear to one of skill in the art whether the instant claims require a “cyclic ethylene urea” as a reactant or whether the instant claims are more broadly directed to a “cyclic alkylene urea compounds” as reactants.  The instant claims further lack the correct articles “the” or “a” respecting the subject terms so as to provide clear antecedent basis.  In some instances, the instant claims further recite 

“wherein the alternative is selected from the group consisting of A, B, C and D”; 

or 

“wherein the alternative is A, B, C or D”.  See MPEP § 2173.05(h).  

The foregoing issues in claim 1 can be obviated by, for example, amending claim 1 as follows:

1. A process for converting one or more cyclic alkylene urea compounds comprising one or more cyclic alkylene urea moieties into corresponding ethylene amines and carbon dioxide, the process comprising: 

contacting water with the one or more cyclic alkylene urea compounds comprising the one or more cyclic alkylene urea moieties in a reaction vessel at a temperature of from about 150 to about 400 [Symbol font/0xB0]C, 

optionally in the presence of an amine compound selected from the group consisting of primary amines, cyclic secondary amines and bicyclic tertiary amines, 

the mole ratio of the water to the cyclic alkylene urea moieties being in a 

at least a portion of the cyclic alkylene urea moieties are converted to corresponding alkylenediamine moieties and carbon dioxide, 

removing carbon dioxide from the liquid reaction mixture in a stripping vessel by feeding a stripping fluid to the stripping vessel, and removing a carbon dioxide-containing stripping fluid.


It is noted that there are other occurrences improper Markush language throughout the claims; for example claim 4 recites “Mella pack, Kerpak, Pyrapack G and F, or Rombapak”.  In another example, claim 10 recites “R3 is on each occurrence independently selected from H or C1 to C20 alkyl groups”, wherein the appropriate amendments are indicated by strikeout/underlined text.  

It is further noted that in some instances the instant claims comprises improper punctuation (comma versus semicolon) as well as improper Markush language; for example the following claim 3 limitation:

3. (Currently Amended) The process of claim 1 in which the stripping vessel is selected from the group consisting of packed vessels and columns[[;]] , vessels or columns comprising trays[[;]] , falling film columns[[;]] , spray chambers[[;]] , line mixers[[;]] , membrane vessel[[;]] , Venturi loop vessels and liquid jet loop vessels.  

Again wherein the appropriate amendments are indicated by strikeout/underlined text.  To expedite prosecution, Applicant is asked to address all such instances of improper Markush language throughout the claims.  

Use of Trademarks

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for recitation of “Mella pack, Kerpak, Pyrapack G and F, and Rombapak”.  If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b).  MPEP § 2173.05(u).  In the instant case, the subject trademark/tradenames are improperly used to describe the “structured packing” and are therefore indefinite.  

In this regard, it is noted that the instant claim 3 term “Venturi” is objectionable because it should not be capitalized.  This term is generally used in the art without capitalization and the instant capitalization use could cause confusion, for example, as to whether a trademark/tradename is intended.  MPEP § 608.01(v); See e.g., R. de Graaf et al. "A dynamic model for the Venturi Loop Reactor Venturi loop reactor", Scientific Computing in Chemical Engineering II 239-246 (Springer, 1999).  


Improper Preferences

Claims 6 is rejected under 35 U.S.C. 112(b) as being indefinite for recitation of exemplary claim language “e.g. a packed column . . .”.  The recitation of “e.g.” in this context improperly provides for preferences within a claim and thereby renders confusion over the intended scope of the claim term.  See MPEP § 2173.05(d).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over either of A. Steele et al., US 2,812,333 (1957) (“Steele”) or R. Edvinsson et al., WO 2017/137529 A1 (Aug. 17, 2017) (“Edvinsson”) alone.  Claims 12 and 13 are alternatively rejected over Steele in further view of G. Kohler et al., US 2008/0281126 (2008) (“Kohler”).  Instant clam 5 is rejected as above in further view of D. Rao et al., 43 Ind. Eng. Chem. Res., 1150-1162 (2004).  


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The Prior Art

A. Steele et al., US 2,812,333 (1957) (“Steele”)

Steele teaches that the hydrolysis of 1-(2-hydroxyethyl) imidazolidone-2 (UAEEA) to N-(2-hydroxyethyl)ethylene diamine (AEEA) is carried out by heating the UAEEA in the presence of water at an elevated temperature sufficient to cause hydrolytic cleavage.  Steele at col. 2, lines 66-71; Steele at col. 1, lines 65-70, Eq. (IV).  Steele further teaches that 

Since the hydrolysis reaction is a reversible reaction, it is necessary naturally, to remove the carbon dioxide as it is formed in any convenient manner such as venting to the atmosphere.

Steele at col. 2, line 79 through col. 3, line 2.  In Example II, Steele performs the hydrolysis of UAEEA to AEEA as summarized below. 


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Steele’s 12% solution of UAEEA is fairly interpreted by one of ordinary skill in the art as a 12% aqueous solution based on Steele at col. 1, lines 65-70, Eq. (IV).  This would correspond to a ratio of 12 g of UAEEA in 88 g of water, which would be a molar ratio of water to UAEEA of 52:1.  Steele teaches that the results of Example II (as summarized in Table II) indicate that the rate of hydrolysis of the substituted imidazolidone is appreciable; under conditions of the test, approximately 5 percent of the compound degraded per hour.  One of ordinary skill in the art may fairly infer that Steele Example II (although not expressly stated) is performed with periodic venting of the autoclave so as to release carbon dioxide in view of the above quoted excerpt from Steele at col. 2, line 79 through col. 3, line 2.  

Steele, in fact, teaches the instant limitation of:

feeding a stripping fluid to the stripping vessel, and removing a carbon dioxide-containing stripping fluid.

That is, Steele teaches periodic venting of CO2/steam, wherein Steele’s vented steam (that arises from heating the reaction mixture) is the stripping fluid.  See Specification at page 23, [0083] (“the stripping flow rate can be generated in part by evaporation of a liquid inside the reactor vessel, resulting in in situ generation of stripping gas”).  

Steele thus teaches each and every limitation of instant claims 12 and 13 except: Steele does not teach the instant claim 12 and 13 recitation of “the mole ratio of water to cyclic alkylene urea moieties being in the range of from about 0.1 to about 20”.  Rather, Steele teaches a molar ratio of water to UAEEA of 52:1.  

Note that Steele further differs from instant claims 1-11, 14 and 15 in that Steele’s reactant/product comprises an “alkylene substituent”, which as discussed above is not permitted by instant claims 1-11, 14 and 15.  


G. Kohler et al., US 2008/0281126 (2008) (“Kohler”)

Kohler teaches a process for cleaving carbamates, which allows the carbamate to be cleaved at low temperatures with removal of the carbon dioxide.  Kohler at page 1, [0014].  Kohler teaches that “the carbon dioxide formed is stripped out by an inert gas stream, for example nitrogen”.  Kohler at page 3, [0048].  Kohler teaches the following reaction in Example 1.  

[0054] A 11 flask with a stirrer and a 10 cm column with random packing, a column head and a condenser was initially charged with 200 g of neodecanoic acid (Versatic 10 from Resolution). This liquid phase was heated to approx. 120° C. Within 2 hours, 800 g of a 30% by weight aqueous solution of a carbamate of the formula I where R1= H and R2 = -(CH2)6-NH2 (this corresponds to 0.87 mol of carbamate) were metered in. Within these 2 hours, approx. 550 g of water were removed by distillation and approx. 19 1 of carbon dioxide were released. The determination of the carbon dioxide formed was monitored with a suitable gas meter. Once the carbon dioxide formation had ended and all of the water had been removed, the pressure was reduced to such an extent that the residual water can also be removed. With further reduction of the pressure, 1,6-diaminohexane was then distilled off. [0055] Approx. 95 g of 99% 1,6-diaminohexane were obtained; this corresponds to a yield of approx. 95%.



    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale





[0047] The cleaving forms carbon dioxide which can thus be removed continuously from the reaction zone together with the solvent introduced into the reaction zone-for example water. Owing to the high evolution of CO2 during the cleaving of the carbamate, it is advantageous to provide a large evaporator surface area; falling-film, trickle-film or thin-layer evaporators are therefore particularly suitable for the process according to the invention.

Further with respect to carbon dioxide removal, Kohler teaches the following:

[0048] In order that the amine obtained after the cleaving of the carbamate does not come into contact with the carbon dioxide which likewise forms, thus resulting in a back-reaction to give the carbamate, the carbon dioxide formed is stripped out by an inert gas stream, for example nitrogen.

In summary Kohler teaches removal of carbon dioxide, in a reversible reaction that evolves carbon dioxide, so that the reaction equilibrium is pushed to the product side (avoiding “back reaction”).  Kohler teaches that the carbon dioxide can be removed by way of a stripping fluid (e.g., water) or that the carbon dioxide formed may be stripped out by an inert gas stream, for example nitrogen.  Kohler’s disclosed use of either of water or inert gas stream to remove the evolved carbon dioxide meets the instant claim 1 limitation of:

feeding a stripping fluid to the stripping vessel, and removing a carbon dioxide-containing stripping fluid.

Kohler, however, is directed to a different chemical reaction than instantly claimed.  With respect to instant claim 2, Kohler clearly teaches that the reaction vessel and the stripping vessel are the same.  With respect to instant claims 3, 4, and 6, Kohler teaches a “10 cm column with random packing, a column head and a condenser”.  Respecting instant claim 9, Kohler clearly teaches that more than one type of vessel is used operating in batch mode, i.e., the reaction flask and the condenser.  As Kohler is directed to a different 

R. Edvinsson et al., WO 2017/137529 A1 (Aug. 17, 2017) (“Edvinsson”)

Edvinsson (Aug. 17, 2017) was published more than one year before the instant effective filing date of February 11, 2020, and although comprises common inventors with the instant application, is directed to a different inventive entity.  Therefore Edvinsson is prior art pursuant to 35 U.S.C. 102(a)(1)/(2).  

Edvinsson discloses converting cyclic alkylene ureas into their corresponding alkylene amines by removing the carbonyl group of a cyclic alkylene urea to give the corresponding alkylene amine.  Edvinsson at page 2, lines 13-29; Id. at page 8, lines 10-20.  Edvinsson discloses that the released carbonyl group, i.e. often carbon dioxide, is continuously removed from the process which will enhance the process and that the carbon dioxide can be removed for example by working in a suitable reactor unit comprising or connected to a section for actively removing CO2 by desorption, for instance by distillation, stripping or flashing, with or without a membrane (see instant claim 7).  Edvinsson at page 8, lines 21-26.  Edvinsson’s Examples 11b and 11C are summarized below.  


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Edvinsson Examples 11b and 11C meet each and every limitation of instant claims 1-4 and 6-15 except that Edvinsson employs a molar ratio of urea to water of 34:1, whereas instant claim 1 recites a molar ratio of urea to water of “about 0.1 to about 20”.  

D. Rao et al., 43 Ind. Eng. Chem. Res., 1150-1162 (2004)

Respecting instant claim 5, Rao teaches that rotating packed beds have received considerable attention as a means of process intensification for gas-liquid mass transfer over the past 2 decades.  Rao at Abstract.  Rao further teaches that a modest centrifugal field of about 100-500g enables the use of high-surface-area packing and enhances the liquid-side mass-transfer coefficient.  Rao at page 1161, col. 1.  Rao further teaches that the throughputs in rotating packed beds are about 6 times higher than those in conventional packed columns.  Id.  

Instant Claims 1-15 Are Obvious over the Cited Art

Claims 1-4 and 6-15 are obvious over one or the other of Steele or Edvinsson alone or Steele in further view of Kohler for the following reasons.  One of ordinary skill in the art would be motivated with a reasonable likelihood of success to optimize either of Steele of Edvinsson with respect to the molar ratio of water to urea to within the claimed range of “about 0.1 to about 20” so as to arrive at each and every limitation of instant claims 1-4 and 6-15.  Such molar ratio, as discussed in detail above, is the only limitation not taught by one or the other of Steele or Edvinsson.  One of ordinary skill in the art is further motivated to combine Steel with Kohler to arrive at specific embodiments disclosed (respecting the claimed “stripping fluid”) but not necessarily claimed, because both of the Steele and Kohler processes are directed to reversible CO2 evolving chemical reactions.  In any case, the molar ratio of reactants is considered a result-effective variable readily optimizable by one of ordinary skill in the art.  And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation and there is motivation to optimize result-effective variables.  MPEP § 2144.05 (II); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  

Instant claim 5 is obvious over Edvinsson in further view of Rao as above in further view of Rao’s teaching of employing rotating packed bed reactors in gas-liquid mass  transfer processes, such as instantly claimed.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622